UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT KENNEDY, JR., a/k/a Mosquito,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:01-cr-70025-nkm-1)


Submitted:   May 6, 2010                  Decided:   June 15, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robert Kennedy, Jr., Appellant Pro Se.   Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Kennedy, Jr., seeks to appeal four orders of

the district court: an August 4, 2008 order denying Kennedy’s

motion   for    reduction   of    sentence     pursuant    to    18   U.S.C.

§ 3582(c)(2) (2006), a February 3, 2009 order denying Kennedy’s

second   §     3582(c)(2)   motion       as   an   untimely     motion   for

reconsideration, and two subsequent orders refusing to reopen or

extend the appeal period for the August 4, 2008 order and the

February 3, 2009 order.          We dismiss the appeal in part and

affirm in part.

             Kennedy had ten business days after entry of each of

the orders in question to note his appeal.                Fed. R. App. P.

4(b)(1)(A) (2008); ∗ see United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal

in nature and ten-day appeal period applies).          With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.     Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).           The district court

properly found that Kennedy’s efforts to reopen or extend the


     ∗
       Rule    4, Fed. R. App. P., has been amended, effective
December 1,    2009, to allow fourteen calendar days to note an
appeal in      a criminal case.      However, the amendment is
inapplicable   to this appeal.



                                     2
appeal period as to the August 4, 2008 order were untimely and

beyond the excusable neglect period.                     The court also found, as

to     the   February        3,      2009    order,     that       Kennedy’s          proffered

justification for his late notice of appeal did not constitute

excusable       neglect      warranting       extension       of   the     ten-day       appeal

period.

               We have thoroughly reviewed the record and agree that

Kennedy      has    failed      to   demonstrate       excusable       neglect         or   good

cause justifying a relaxation of the ten-day appeal period of

Rule 4(b)(1)(A). See generally United States v. Urutyan, 564

F.3d 679, 685 (4th Cir. 2009); United States v. Mitchell, 518

F.3d    740,      750   (10th      Cir.     2008).     Therefore,          we    dismiss      the

appeal to the extent it seeks review of the court’s August 4,

2008 and February 3, 2009 orders.                      As to the district court’s

two    orders       entered     February       18,    2009,     and    March      18,       2009,

refusing       to   extend      or   reopen    the     appeal      period,       we    find    no

reversible error and affirm.

               Kennedy’s appeal is dismissed in part and affirmed in

part.        We     deny   Kennedy’s         request    to     place       his    appeal      in

abeyance.         We dispense with oral argument because the facts and

legal    contentions         are     adequately       presented       in    the       materials




                                               3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4